Title: John Adams to Abigail Adams, 10 June 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Phyladelphia. June 10. 1775
     
     Dr. Church returns to Day, and with smarting Eyes, I must write a few Lines to you. I never had in my Life, such severe Duty to do, and was never worse qualified to do it. My Eyes depress my Spirits and my Health is quite infirm. Yet I keep about and attend Congress very constantly.
     I wish I could write freely to you my Dear, but I can not. The Scene before me, is complicated enough. It requires better Eyes and better Nerves than mine. Yet I will not despond. I will lay all Difficulties prostrate at my feet.... My Health and Life ought to be hazarded, in the Cause of my Country as well as yours, and all my friends.
     It is impossible to convey to you any adequate Idea of the Embarrassments, I am under. I wish that you and our Friends may not be in greater Distress than I am. I fear you are. Pray let me know as often as possible. Our Friends write to Mrs.—— not to me, this time. They dont let us know the State of Boston People, nor the State of the Army in Boston, so exactly as I could wish.
     Two days ago, We saw a very wonderfull Phoenomenon in this City—a field Day, on which three Battallions of Soldiers were reviewed, making full two thousand Men. Battallion Men, Light Infantry, Grenadiers, Rifle Men, Light Horse, Artillery Men, with a fine train, all in Uniforms, going thro the manual Exercise and the Maneuvres, with remarkable Dexterity. All this has been accomplished in this City, since the 19th. of April. So sudden a formation of an Army never took Place any where.
     In Congress We are bound to secrecy: But, under the Rose, I believe, that ten thousand Men will be maintained in the Massachusetts, and five thousand in New York at the Continental Expence.
     We have a Major Skeene, just arrived from London with a Commission to be Governer of Crown Point and Ticonderoga, and Surveyor of the Woods &c., close Prisoner. He must dispute for his Government with Arnold and Allen.—My Love and Duty, where due.
    